Ed F. McFaddin, Justice. (Dissenting). Heretofore we have accorded some degree of finality to foreclosure proceedings in Improvement District cases; and we have also accorded some degree of finality to orders confirming the sales and approving the deeds in such cases. The holding in the present case does much to destroy all such ideas of finality. A lengthy dissent might be written, discussing the line of demarcation between a collateral attack and a direct attack on a judgment, and also showing that the present suit is a collateral attack by all the tests stated in all the cases. A lengthy dissent might also he written listing our cases which hold that Improvement District foreclosures are proceedings in rem. But I forego the writing of such a dissent, in the hope that the future cases of this Court will serve to limit and distinguish the present case, and thus eventually get us back to what I regard as the authentic holdings on these points. It is my view that the case at bar is ruled by Pinkston v. Schuman, 210 Ark. 896, 198 S. W. 2d 66; Pinkert v. Lamb, 215 Ark. 879, 224 S. W. 2d 15, and Stith v. Pinkert, 217 Ark. 871, 234 S. W. 2d 45, and cases cited in those opinions.